Upon petition to re-hear,
Turney, J.,
said:
Two objections only are presented by the petitioner to the opinion of the court.
.First, that it holds Mrs. Ligón to have been insane at the time of the execution of the deed and her privy examination.
Second, the refusal to give, lien for the purchase money paid.
The only allusion in the opinion to the insanity,. *690is the statement that after an attack of appoplexy on ■January 4, 1868, she was feeble, mentally and physically, if not insane. It was not intended to decide the question one way or other.
It was deemed unnecessary to do so, as we thought the other questions decisive of the case.
A careful examination of the testimony of these witnesses, upon whom it is relied to disprove the allegation of insanity, shows that they are speaking of a time anterior to the attack of apoplexy in January, 1868. That is, while they think it was in April of that year, it has been determined that they were mistaken as to the deed of which they speak, it being the deed of partition instead of the one now involved, and the time about December 20, 1867.
Quite a number of witnesses speak of the mental ■condition of Mrs. Ligón after the attack, and state facts showing conclusively that at the time of her privy examination in April, 1868, she was mentally incapable of any business transaction. As it is not now insisted that there is error in the opinion in holding the privy examination to have been attempted in April, the testimony of the condition of Mrs. Ligon’s mind at former periods does not impair in any way the testimony covering the period between January 4, and April 25, 1868, and on to January, 1871, when she died a “raving maniac.”
Our statute requires that the officer taking the privy examination shall, before certifying, be satisfied that the deed is fully understood by the wife: Code, 2891, M. & V.
*691We have already determined, and it is not now ■controverted, that there was no privy examination in fact. Under the condition of Mrs. Ligón there could -have been none.
It has several times been said by this court that for want of privy examination the wife’s deed is absolutely void, and does not estop her: McCallum v. Pettigrew, 10 Heis., 394, and authorities cited.
For stronger reasons, if' the wife is insane, she will not be estopped, nor in any manner prejudiced, even though there had been the formality of privy examination. No declaration of Mrs. Ligón prior to the ■time of the attempted privy examination can affect her .rights.
Upon the second question we have been referred to numerous authorities, none of them with facts like the present case. Here the wife was stricken with apoplexy on January 4, and it was thought would die. On the next day her husband and brother were negotiating the sale and purchase. On the 11th the papers were drawn and signed; the notes were made payable to the husband. .Mrs. Ligón was very ill. Nothing was said to her by her brother about the trade. The purchase price was paid to Ligón, some in money, some in check, and some in claims on heirs ■of Joel Fort, deceased. No part of it was paid or offered to Mrs. Ligón, nor was she in any manner consulted about its payment. No part of it was ever applied to her use or invested for her benefit. That some of it may have been paid in her presence avails nothing.
*692She was in the condition of a stranger to the transaction from beginning to end;. did nothing and could do nothing to estop her or prejudice her rights. Her relation to the whole affair, in law and in fact, is as if an effort had been made by an entire stranger to her, and in her absence, to convert her estate.
If a sane wife is not estopped by her deed for want of privy examination, by what rule are we ter estop one who is incapable of attention to any business transaction ?
There is not even a pretense that any act of hers induced her brother, the purchaser, to accept the deed, execute his notes and pay them to the husband. He was in good health and of sound mind ; she in bad' health, with a mind paralyzed by apoplexy, growing worse daily, until she died a “raving maniac.”
None of the requirements of the law necessary to deprive her of title have been observed.
To hold that her estate is liable to repay the purchase money would be to put it in the power of every purchaser to defy law and absorb estates of. married women, whether sane or insane. If to relieve her works a hardship, it is a hardship brought about by the purchaser. He had every opportunity to know what he was doing and the chances he was taking, and must abide the results of his venture^ It is claimed he was guilty of no fraud, nor was his sister, nor are the complainants, and being equal in this respect, the law must prevail. In the absence of positive fraud the parties would not occupy equal grounds. The purchaser, over every opportunity to *693•know the facts, negotiated and traded with the' husband, without consultation with the wife at the time the law demanded he should, in order to protect himself. To say the least, his conduct was culpable.
At the time the papers were signed, he said nothing to his sister on the subject. Her husband asked her if she was willing to sell the land; she said to him, “Do as you please with the land,” that she had nothing to do with it. The husband says he thought her signature was only a formality. The brother knew -of her condition on January 4 and 11, was at her house on both days. All his conduct, goes to prove that he •cared nothing for her signature, that he too thought it a mere formality, and therefore ignored her in his negotiations to their consummation with the husband.
Whilst the family was attempting to conceal the derangement of Mrs. Ligón, it was talked of in the neighborhood and reported through the country.
E. J. Fort, the uncle of the purchaser, who told him about the negotiations, told his nephew “when the papers were being drawn up to be very particular and have everything done according to law, lest his title be disturbed on account of the rumors of the -derangement of Mrs. Ligones mind.” E. J. Fort had heard of it some time before he heard of the negotiations for sale and purchase.
Dismiss petition.